UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-2256



KATHLENE JULIA TELESFORD, a/k/a Kathlene Julia
Williams,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General of the
United States,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A77-561-439)


Submitted:   May 31, 2006                    Decided:   June 21, 2006


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Franklyn N. Burke, Washington, D.C., for Petitioner. Peter D.
Keisler, Assistant Attorney General, M. Jocelyn Lopez Wright,
Assistant Director, Larry P. Cote, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Kathlene    Julia    Telesford,    a   native    and     citizen    of

Grenada,   petitions   for     review   of   an   order    of    the   Board   of

Immigration Appeals (Board) adopting and affirming the Immigration

Judge’s denial of adjustment of status.             We have reviewed the

record and the Board’s order and affirm the denial of relief for

the reasons stated by the Board.             See In Re: Telesford, No.

A77-561-439 (B.I.A. Oct. 12, 2005).

           We accordingly deny the petition for review. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                PETITION DENIED




                                   - 2 -